The counsel for the defendant immediately on the rendition of the verdict, gave notice of motion to set aside the verdict, and for the *30granting of a new trial, on the ground that the verdict was contrary to evidence and the ruling of the Court.
August 28th, 1848.
Both parties being present agreeably to notice served on them, the Court made the following decision in the above cause.
“This is a motion by the defendant Nicholson for a new trial, on the ground that the verdict is expressly against the charge of the Court, and the evidence.
“The practice of granting new trials in civil cases, for the misbehavior or mistake of jurors, the misdirection of the judge, or the improper admission or rejection of evidence, the discovery of new and material evidence, or when the verdict is against law or evidence, and for many other causes, is as salutary as it is ancient and universal.
“In this case the Court are of opinion, that the jury must have fallen into some error respecting the law or the nature and force of the evidence submitted to them, and that innocently too, perhaps from the want of a clear and definite display of the case by the counsel, or from a misunderstanding of the charge of the judge. The verdict is in our opinion opposed to law and evidence, and we therefore grant the motion for a new trial; the costs to abide the event.”
The plaintiff subsequently discontinued his suit.